DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
	This is in response to the amendments/arguments filed on 1/10/22. Claim 21 has been added. Claims 1 – 21 are now pending in the current application. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by the video game “The Division” released 3/2016.
Regarding claims 1, 13, 20, and 21, The Division discloses a method for displaying a virtual backpack interface in a game application, (35:25 of NPL), displaying a main interface including a virtual environment of virtual object in the game application, (35:25 of NPL), receiving a backpack display signal during the display of the main interface, (35:25 player wearing backpack), displaying the virtual backpack interface that includes at least two sublists including different types of virtual items in response to the backpack display signal, (35:27, Inventory, Overview), each of the sublists including only one of the different types of virtual items, the different types of virtual items includes at least one of a healing type, a gun attachment type, and an ammunition type, (35:27, Firearms, Health, Skill Power). 
Regarding claims 2 and 14, The Division discloses wherein before the displaying the virtual backpack interface , the method further includes: determining priorities of the types of virtual items corresponding to the sublists, and determining a display sequence of the sublists in the virtual backpack interface based on the priorities of the types of virtual items corresponding to the sublists; and the displaying the virtual backpack interface includes displaying the sublists based on the display sequence in the virtual backpack interface in response to the backpack display signal, (35:27, Inventory). 
Regarding claims 3, 4, 15, and 16, The Division discloses wherein the determining the priorities of the types of virtual items comprises: obtaining historical item usage data, the historical item usage data indicating usage frequencies of virtual items belonging to the types of virtual items, and sorting the usage frequencies of the types of virtual items according to the historical item usage data, to obtain the priorities of the types of virtual items, (35:27 Primary Weapon). 
Regarding claims 5 and 17, The Division discloses wherein the determining the priorities of the types of 33virtual items comprises: determining a demand state of the virtual object for a target type of the types of virtual items; setting, in a case that the demand state meets a target demand state of the virtual object for the target type of the types of virtual items, the target type of virtual items corresponding to the target demand state to a highest priority; sorting the types of virtual items other than the target type according to preset priorities; and obtaining the priorities of the types of virtual items according to the highest priority and the preset priorities, (35:27 Firearms, Health, Skill Power).
	Regarding claims 6, 7, 18, and 19, The Division discloses wherein the setting comprises: setting the healing type to the highest priority in a case that a hit point value of the virtual object is less than a target hit point value and the target type is the healing type; setting the ammunition type to the highest priority in a case that ammunition of the virtual object does not match a virtual gun that the virtual object is equipped with and the target type is the ammunition type; and setting the gun attachment type to the highest priority in a case that a first attachment of the virtual gun is damaged and a second attachment is included in a sublist of the gun attachment type, (35:27 Primary Weapon Levels 1 – 4). 
	Regarding claims 8 - 12, The Division discloses receiving a virtual item picking-up signal to pick up a target virtual item; determining a type of the target virtual item; and storing the target virtual item in a corresponding sublist of the at least two sublists according to the type of the target virtual item, (52:52 Loot item). 
	Response to Arguments
Applicant's arguments filed on 1/10/22 have been fully considered but they are not persuasive. Regarding claims 1 – 21, Applicants argue that “the cited YouTube video does not qualify as prior art”. The Examiner respectfully disagrees. More specifically, the Applicants argue that the YouTube link is not available, however, the link is actually available here, https://youtu.be/8alg5hYdIjk, an example screenshot is shown below: 

    PNG
    media_image1.png
    724
    1284
    media_image1.png
    Greyscale

Therefore, the Examiner maintains that the cited art reference is prior art as it predates the Applicant’s filing date, with an accessible link, and anticipates the current claim language. 
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                       

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715